SHIVERS, Judge.
Michael White appeals his judgment and sentence as a habitual offender. Of the issues raised, one has merit. We agree that this case must be remanded for the trial court to make specific findings regarding whether White’s prior felonies were pardoned or set aside pursuant to subsections 775.084(1)(a)(3) and (4). See Anderson v. State, 592 So.2d 1119 (Fla. 1st DCA 1991); Jones v. State, 606 S.2d 709 (Fla. 1st DCA 1992). As in Anderson, we certify the following question to the supreme court as one of great public importance:
Does the holding in Eutsey v. State, 383 So.2d 219 (Fla.1980), that the state has no burden of proof as to whether the convictions necessary for habitual felony offender sentencing have been pardoned or set aside, in that they are ‘affirmative defenses available to [a defendant]’, relieve the trial court of its statutory obligation to make findings regarding those factors, if the defendant does not affirmatively raise, as a defense, that the qualifying convictions provided by the state have been pardoned or set aside?
REVERSED and REMANDED.
MINER and ALLEN, JJ., concur.